 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 KIMBERLY FRIDAY (MABN 660544) 1
   Deputy Chief, Civil Division
 3 ELLEN LONDON (NYRN 4605671)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7288
 6        Fax: (415) 436-7169
          ellen.london@usdoj.gov
 7
   Attorneys for the United States of America
 8
                                    UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
   UNITED STATES OF AMERICA EX REL. ) CASE NO. 16-CV-314 JSC
12 YUXIN “JAY” FANG,                           )
                                               ) JOINT STIPULATION OF VOLUNTARY
13        Plaintiff,                           ) DISMISSAL; [PROPOSED] ORDER
                                               )
14    v.                                       )
                                               )
15 FORTINET INC. and ARROW ENTERPRISE )
   COMPUTING SOLUTIONS INC.,                   )
16                                             )
          Defendants.                          )
17                                             )

18

19

20

21

22

23

24

25

26

27
           1
28             Civil Chief Sara Winslow is not supervising this case due to a conflict.
     STIPULATION OF VOLUNTARY DISMISSAL & [PROPOSED] ORDER
     16-314 JSC
 1          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the qui tam provisions of the

 2 False Claims Act (FCA), 31 U.S.C. § 3730(b)(1), and in accordance with and subject to all of the terms

 3 and conditions of the settlement agreement among the United States, Relator, and Fortinet, Inc.,

 4 effective April 7, 2019 (the “Settlement Agreement”), the United States and Relator Yuxin “Jay” Fang

 5 (“Relator”), hereby stipulate, through their undersigned counsel, as follows:

 6          1. As to the United States, the claims against Defendant are dismissed (a) with prejudice as to

 7              the Covered Conduct released in the Settlement Agreement, subject to all of the terms of the

 8              Settlement Agreement, and (b) without prejudice as to any other claims.

 9          2. As to Relators, all claims against Defendant are dismissed with prejudice, subject to all of the

10              terms of the Settlement Agreement.

11          3. A copy of the Settlement Agreement will be provided to the Court upon request.

12 IT IS SO STIPULATED

13 DATED: April 18, 2019                                  Respectfully submitted,

14
                                                          DAVID L. ANDERSON
15                                                        United States Attorney

16                                                        /s Ellen London 2
                                                          ELLEN LONDON
17                                                        Assistant United States Attorney

18

19 DATED: April 18, 2019                                  SANFORD HEISLER SHARP LLP

20
                                                          s/ Vincent McKnight______________
21                                                        Vincent McKnight
22                                                        John McKnight
                                                          Attorneys for Relator
23

24

25

26

27          2
             I, Ellen London, hereby attest, in accordance with the Civil L.R. 5(i)(3), the concurrence in the
28 filing of this document has been obtained from the other signatories listed here.
     STIPULATION OF VOLUNTARY DISMISSAL & [PROPOSED] ORDER
     16-314 JSC
 1                                          [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED. The Court directs the Clerk to

 3 close this case pursuant to the settlement agreement between the parties.

 4

 5          IT IS SO ORDERED.

 6 This _____ day of ___________, 2019.

 7                                                      __________________________________
                                                        JACQUELINE SCOTT CORLEY
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF VOLUNTARY DISMISSAL & [PROPOSED] ORDER
     16-314 JSC
